DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  in line 3 there seems to be a missing word, “in” or “at”, that should follow “situated”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 11,039,015 in view of Ghani et al. (U.S. Patent Application Publication 2008/0304653) hereinafter Ghani. Although the claims at issue are not identical, the claims of the pending application and the claims the Patent are both drawn to a networked conference between first and second user equipments using calibration signals to determine far end audio delay which is used to suppress far end audio data from mixed audio data. Specifically, claims 1, 16 and 20 of the pending application correspond to claims 1, 18 and 1 of the patent. The claims of the patent recite the user equipments as first [attendee] user equipment and second user [attendee] equipment but do not explicitly recite the user equipments as computers. However, in a related field of endeavor (i.e. conference attendees using computer devices) Ghani teaches (fig. 5a, para 0042, 0044, 0049-50) users [attendees] each utilize a terminal comprising elements including a microphone, speaker, for example in local room 32 and remote room 34 for attending a networked conference, and each terminal employing a AEC processor [computer] to perform local processing during the networked conference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ghani to the networked conference of the claims of the patent to allow the first user equipment and the second user equipment to be computers, allowing conference attendees to each utilize a computer for the user equipment, such as the computer of fig. 5a, thus providing enhanced user equipments by each employing a processor to allow performing locally the processing requirements related to the conference (Ghani para 0042). In addition, claims 2, 3, 21, 22 of the pending application corresponds to claim 1 of the patent; claims 4, 23 of the pending application corresponds to claim 2 of the patent; claim 5 of the pending application corresponds to claim 3 of the patent; claim 6 of the pending application corresponds to claim 4 of the patent; claim 7 of the pending application corresponds to claim 5 of the patent; claims 8, 9 of the pending application corresponds to claim 6 of the patent; claim 10 of the pending application corresponds to claim 7 of the patent; claim 11 of the pending application corresponds to claim 8 of the patent; claim 12 of the pending application corresponds to claim 9 of the patent; claim 13 of the pending application corresponds to claim 10 of the patent; claim 14 of the pending application corresponds to claim 11 of the patent; claim 15 of the pending application corresponds to claim 12 of the patent; claims 17, 18, 19 of the pending application corresponds to claim 18 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first FEA data" in line 9. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what first FEA data the limitation is referring to, since first FEA data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being suppressed from mixed audio data. Examiner presumes applicant intended the limitation to be “a first FEA data” or “first FEA data”, and is interpreted as such.  Appropriate correction is required.
Claims 2 – 15 depend directly or indirectly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 4 recites the limitation "the first FEA" in line 1. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear whether “the first FEA” is referring to the first FEA delay or the first FEA data recited in claim 1, thus the metes and bounds of the claim are unclear as to what is fetched from an FEA buffer rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “the first FEA data”, and is interpreted as such. Appropriate correction is required.
Claim 7 recites the limitation "the FEA buffer" in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear how FEA data can be pushed into a storage location when existence of an FEA buffer has not yet been established, rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “a FEA buffer”, and is interpreted as such. Appropriate correction is required.
Claim 9 recites the limitation "the incoming FEA" in line 1. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear whether “the incoming FEA” is referring to an incoming FEA signal recited in claim 8 or is referring to some other incoming FEA, thus the metes and bounds of the claim are unclear as to what is forwarded to a time domain modifier, rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “the incoming FEA signal”, and is interpreted as such. Appropriate correction is required.
Claims 10 – 12 depend directly or indirectly from claim 9, do not resolve the indefiniteness, and are rejected for the same reason as claim 9.
Claim 13 recites the limitation "wherein establishing a network connection between a first attendee computer and a second attendee computer includes" in line 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what establishing a network connection between a first attendee computer and a second attendee computer the wherein clause of the limitation is referring to, since “establishing a network connection between a first attendee computer and a second attendee computer” has not been previously established, thus the metes and bounds of the claim are unclear as to what is included in linking. Appropriate correction is required.
Claim 16 recites the limitation "the audio data" in the last line. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what audio data the limitation is referring to, since audio data data has not yet been established, thus the metes and bounds of the claim are unclear as to from what the FEA data is subtracted. Examiner presumes applicant intended the limitation to be “audio data”, and is interpreted as such.  Appropriate correction is required.
Claims 17 – 19 depend directly from claim 16, do not resolve the indefiniteness, and are rejected for the same reason as claim 16.
Claim 20 recites the limitation "the first FEA data" in line 10. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what first FEA data the limitation is referring to, since first FEA data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being suppressed from mixed audio data. Examiner presumes applicant intended the limitation to be “a first FEA data” or “first FEA data”, and is interpreted as such.  Appropriate correction is required.
Claims 21 – 23 depend directly from claim 20, do not resolve the indefiniteness, and are rejected for the same reason as claim 20.
Claim 23 recites the limitation "the first FEA" in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear whether “the first FEA” is referring to the first FEA delay or the first FEA data recited in claim 20, thus the metes and bounds of the claim are unclear as to what is fetched from an FEA buffer rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “the first FEA data”, and is interpreted as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 13 – 15, 20, 21 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ghani et al. (U.S. Patent Application Publication 2008/0304653) hereinafter Ghani.

Regarding Claim 1, Ghani discloses:
A method for facilitating a networked conference with enhanced audio quality via a communication network (para 0042-52: method of figs. 7a – 7b to remove echo [enhanced audio quality] during audio communication utilized during a networked conference between local room 32 terminal and remote room 34 terminal via a communication network 94 between the terminals), the method comprising:
forwarding a first calibration audio signal from a first attendee computer to a second attendee computer during a networked conference (para 0006, 0049-0050, 0044, 0042, 0017: an acoustical tone signal g(t) [first calibration audio signal] in a range of 250Hz to 16KHz, which is used to determine a delay to adjust [calibrate] echo cancellation, is sent [forwarding] from a user [attendee] terminal of the Local Room which includes elements including a AEC processor [first attendee computer], a microphone, speaker, for example the terminal of local room 32, to a user [attendee] terminal of the Remote Room [second attendee computer], for example the terminal of remote room 34. The terminals are used for attending a networked conference, and each of the user terminals employs a AEC processor to perform its local processing as disclosed in para 0042, and thus are computers, during the networked conference);
returning a second calibration audio signal from the second attendee computer in accordance with the first calibration audio signal (para 0017, 0050, fig. 7a: acoustical tone signal g’(t) [second calibration audio signal] is returned from the Remote Room, the far end, terminal to the Local Room terminal, the signal g’(t) is generated as a result of signal g(t) being coupled [in accordance with the first calibration audio signal] from the Remote Room terminal speaker to the microphone);
identifying a first far end audio ("FEA") delay based on the first calibration audio signal and the second calibration audio signal (para 0031-41, 0052: delta-t, the delay of the audio signal associated with the Remote Room terminal [first far end audio ("FEA") delay] is determined based on signals g(t) and g’(t).); and
suppressing the first FEA data from a mixed audio data in response to the first FEA delay (para 0030-34, fig. 7b, para 0052: based on the determined delta-t which is used for estimating the echo that would occur with the coupled a’(t) signal, the audio data signal a’(t) [first FEA data] which is the Local Room user’s voice that is coupled from the Remote Room terminal [far end] speaker to the Remote Room terminal microphone and sent back to the Local Room as a delayed audio signal or echo is extracted/subtracted [suppressing] from mixed audio data which is a’(t) audio and b(t) audio, resulting in the audio signal b(t) - the voice audio of the Remote Room user without the echo of the Local Room user voice - presented to the Local Room [near end] user).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Ghani further discloses:
further comprising establishing a network connection between the first attendee computer and a second attendee computer via a communication network facilitating the networked conference (para 0044, 0048: the network connection between the Local Room terminal and Remote Room terminal is established via network 94 to facilitate the conferencing network).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ghani further discloses:
obtaining input FEA information from the second attendee computer and generating FEA data based on the input FEA information (para 0050-51, figs. 6, 7a, 7b: the a’(t) audio [FEA information] which is the Local Room user’s voice that is coupled from the Remote Room terminal [second attendee computer] speaker to the Remote Room terminal microphone and sent back [FEA information from the second attendee computer] to the Local Room is input to the Notch Filter 68 subsequently used in deriving the estimated echo [generating FEA data based on the input FEA information] associated with the a’(t) audio).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Ghani further discloses:
obtaining an incoming FEA signal from the second attendee computer via the communication network (para 0050-51, fig. 7a: the mixed audio data which is a’(t) audio and b(t) audio which is the voice audio of the Remote Room terminal user that the user desires to share to the Local Room terminal user as depicted in central part of fig. 7a     is sent from the Remote Room terminal to the Local Room terminal [FEA information from the second attendee computer] via network 94).

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Ghani further discloses:
wherein establishing a network connection between a first attendee computer and a second attendee computer includes linking a plurality of systems and portable devices situated a plurality of geographically different physical locations for a real-time interactive video conference (para 0001, 0044, 0046, fig 7a, 7b: during a networked conference which can be a video conference between local room 32 terminal and remote room 34 terminal a networked connection is established between [linking] the terminals [plurality of systems] via a communication network 94, the terminals being portable devices implicitly taught in fig. 5a since the components of the terminals can be placed in a local room as well as in remote rooms, the terminals being situated in a local room and remote rooms, different rooms, are thus situated in a plurality of geographically different physical locations, and as depicted in fig 7a, 7b when a user in the local room talks the voice signal is sent by the local terminal to the remote terminal and is presented to the user in the remote room and when the user in the remote room talks the voice signal is sent by the remote terminal to the local terminal for presentation with the echo of the local user’s voice removed, implicitly teaching the conference is interactive and real-time).

Regarding Claim 14, in addition to the elements stated above regarding claim 1, Ghani further discloses:
 wherein suppressing the first FEA data includes activating an acoustic echo cancellation module to extract the first FEA data from the mixed audio data (para 0051-52, figs. 6, 7b: the audio data signal a’(t) [first FEA data] which is the Local Room user’s voice that is coupled from the Remote Room terminal [far end] speaker to the Remote Room terminal microphone and sent back to the Local Room as a delayed audio signal or echo is extracted/subtracted [suppressing] from mixed audio data by utilizing [activating] acoustic processor 80 [acoustic echo cancellation module] which cancels the echo).

Claim 15 is rejected under the same grounds stated above for Claims 1 and 13.

Claim 20 is rejected under the same grounds stated above for Claim 1. Ghani (para 0046) teaches the AEC processor 40 implemented in hardware and software to execute the disclosed processing functions, implicitly teaching the computer readable medium storing the processing instructions executed by AEC processor 40.

Claim 21 is rejected under the same grounds stated above for Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Thapa et al. (U.S. Patent Application Publication 2013/0002797) hereinafter Thapa.

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Ghani further discloses:
fetching the mixed audio data containing first shared audio data and first FEA data (para 0050-51, figs. 6, 7a, 7b: the mixed audio data which is a’(t) audio [the first FEA data] and b(t) audio [first shared audio data] which is the voice audio of the Remote Room terminal user that the user desires to share to the Local Room terminal user as depicted in central part of fig. 7a, is obtained [fetched] by the Notch Filter 68 as well as the acoustic processor 80).
Ghani does not explicitly disclose from a first location of an audio buffer.
However, in a related field of endeavor (i.e buffer for mixed audio data) Thapa teaches (para 0026-28, fig. 2) using audio buffer 236 for mixed audio data which includes audio 112 coupled from the speaker 120S and audio 122 from the user, and fetching 245 the mixed audio data from the buffer, the fetching from the buffer implicitly teaches from a first location since the data in a buffer is stored at a location within the buffer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Thapa’s use of the audio buffer for mixed audio data to Ghani to allow use of an audio buffer for the mixed audio data of a’(t) audio and b(t) audio thus providing an enhanced signal path that ensures the mixed audio data that is obtained by multiple subsequent processes is identical mixed audio data (Ghani para 0050-51, fig 7a).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Ghani further discloses:
fetching the first FEA [data] (para 0050-51, figs. 6, 7a, 7b: the a’(t) audio [the first FEA data] which is the Local Room user’s voice that is coupled from the Remote Room terminal [second attendee computer] speaker to the Remote Room terminal microphone and sent back [information from the second attendee computer] to the Local Room is obtained [fetched] by the Notch Filter 68 as well as the acoustic processor 80).
Ghani does not explicitly disclose the a’(t) audio is obtained from an FEA buffer.
However, in a related field of endeavor (i.e buffer for FEA audio data) Thapa teaches (para 0026-28, fig. 2) fetching 245 far end audio 112 [information from the second attendee computer] coupled from the speaker 120S from audio buffer 236. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Thapa’s use of the buffer for coupled far end audio data to Ghani to allow use of a buffer for the coupled a’(t) audio thus providing an enhanced signal path that ensures the coupled a’(t) audio data that is obtained by multiple subsequent processes is identical coupled a’(t) audio data (Ghani para 0050-51, fig 7a).

Claim 22 is rejected under the same grounds stated above for Claim 3.

Claim 23 is rejected under the same grounds stated above for Claim 4.

Conclusion
Claims 6 – 7, 9 - 12 have no prior art rejection and the claims as interpreted and best understood by the examiner are not taught by or obvious over the prior art, and would be allowable if rewritten in independent form including all of their limitations and all limitations of their base claims and any intervening claims and if claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
Claims 16 – 19 have no prior art rejection and the claims as interpreted and best understood by the examiner are not taught by or obvious over the prior art, as the independent claim provides for modifying the far end audio signal in the time domain to include additional information relating to attenuation of the far end audio, thus providing more detailed data related to the removal of far end audio between networked user terminals in a networked conference setting by having available within the far end audio signal additional information related to attenuation when performing removal of FEA data in accordance with FEA delay, and would be allowable if claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653     

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653